Order denying motion to dismiss application for a deficiency judgment affirmed, with ten dollars costs and disbursements. No opimon. Lazansky, P. J., Young, Carswell, Seudder and Tompkins, JJ., concur.
Julie McNamara, Appellant, v. Andrew McTigue and Others, Defendants, and Julius Levy, Respondent.— Order granting motion for the examination of plaintiff before trial affirmed, with ten dollars costs and disbursements; examination to proceed on five days’ notice. No opimon. Lazansky, P. J., Young, Carswell, Seudder and Tompkins, JJ., concur.